            Case 1:19-cv-04587-JPO Document 75 Filed 10/25/19 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


ERNIE HINES D/B/A COLORFUL MUSIC,                    CASE NO. 19-CV-04587-JPO

                Plaintiff,
       v.

ROC-A-FELLA RECORDS INC, DEF JAM
RECORDINGS INC., UNIVERSAL MUSIC
GROUP, SONY MUSIC HOLDINGS INC.,
SHAWN CARTER p/k/a JAY-Z and
TIMOTHY MOSLEY p/k/a TIMBALAND,

                Defendants.




  DEFENDANT TIMOTHY MOSLEY’S NOTICE OF MOTION FOR AN ORDER (1)
  VACATING THE CERTIFICATE OF DEFAULT ENTERED BY THE CLERK OF
COURT AGAINST MOSLEY ON OCTOBER 25, 2019; AND (2) DISMISSING MOSLEY
FROM THE ACTION ON THE GROUND OF INSUFFICIENT SERVICE OF PROCESS

       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law and

declaration of Bruce Seckendorf dated October 25, 2019, and upon all prior proceedings,

pleadings, and filings in this Action, Defendant Timothy Mosley p/k/a Timbaland (“Mosley”)

will move this Court at the United States Courthouse for the Southern District of New York, 40

Foley Square, Courtroom 706, New York, NY, before the Honorable J. Paul Oetken, United

States District Judge, for an Order (1) vacating the certificate of default entered by the Clerk of

Court against Mosley on October 25, 2019 pursuant to Fed. R. Civ. P. 55(c); and (2) dismissing

Mosley from the action on the ground of insufficient service of process pursuant to Fed. R. Civ.

P. 12(b)(5).
      Case 1:19-cv-04587-JPO Document 75 Filed 10/25/19 Page 2 of 2




DATED: New York, New York               MITCHELL SILBERBERG & KNUPP LLP
       October 25, 2019


                                        By: /s/ Christine Lepera
                                            Christine Lepera
                                            Leo M. Lichtman
                                            437 Madison Ave., 25th Floor
                                            New York, New York 10022
                                            Telephone: (212) 509-3900
                                            Facsimile: (212) 509-7239
                                            ctl@msk.com
                                            lml@msk.com

                                            Attorneys for Defendant Timothy Mosley
                                            p/k/a Timbaland.




                                    2
